     Case 2:19-cr-00414-CAS Document 47 Filed 07/21/21 Page 1 of 4 Page ID #:481




 1   CUAUHTEMOC ORTEGA (Bar No. 257443)
     Federal Public Defender
 2   ADAM OLIN (Bar No. 298380)
     Deputy Federal Public Defender
 3   Adam_Olin@fd.org
     JOHN RUPERT O’NEAL (Bar No. 332827)
 4   Public Interest Fellow
     Jake_Oneal@fd.org
 5   321 East 2nd Street
     Los Angeles, California 90012-4202
 6   Telephone: (213) 894-2854
     Facsimile: (213) 894-0081
 7
     Attorneys for Defendant
 8   DEMETRIUS SMITH
 9
10                        UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12                                WESTERN DIVISION
13
14    UNITED STATES OF AMERICA,             Case Nos. 2:19-cr-414-CAS-1
                                                      2:02-cr-097-CAS-1
15                   Plaintiff,
                                            MR. SMITH’S RESPONSE TO THE
16           v.                             GOVERNMENT’S SUPPLEMENTAL
                                            BRIEF
17    DEMETRIUS ALEXANDER SMITH,
18    III,
19                   Defendant.
20
21
22
23
24
25
26
27
28
     Case 2:19-cr-00414-CAS Document 47 Filed 07/21/21 Page 2 of 4 Page ID #:482




 1           RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL BRIEF
 2                                  I.     BACKGROUND
 3           On July 7, 2021, Demetrius Smith’s mother gave a duffel bag filled with papers
 4   to social workers at the Office of the Federal Public Defender. O’Neal Decl. ¶ 2. Mr.
 5   Smith’s mother was not sure what was in the duffel bag but hoped there may be
 6   something helpful to Mr. Smith’s case. Id.
 7           On the morning of Tuesday, July 20, the Government emailed Mr. Smith’s
 8   counsel and demanded that these documents be produced. Id. ¶ 3. That same day,
 9   counsel for Mr. Smith viewed the contents of the duffel bag for the first time. Id. A
10   cursory glance revealed a plethora of documents ranging from BOP records, health
11   records, birthday cards, airplane boarding passes, and financial records. Id.
12           The very next morning—before Mr. Smith’s counsel responded—the
13   Government filed a supplemental brief, requesting that the “Court order defense
14   counsel to produce these documents to the government and the Court.” See Case No.
15   19-CR-414-CAS, ECF No. 46; Case No. 02-CR-97-CAS, ECF No. 90.
16     II.     THE GOVERNMENT IS NOT ENTITLED TO THE DOCUMENTS
17           Citing no legal authority, the Government asserts that it is entitled to these
18   documents. Not so. First, it is not clear that Rule 16 even applies to revocation
19   proceedings. See United States v. Mitchell, No. 3:09CR186, 2009 WL 4114378, at *1
20   (W.D.N.C. Nov. 23, 2009) (“The government has not shown any authority for applying
21   Rule 16 to supervised release hearings, nor has the Court found any. Therefore, the
22   magistrate judge's decision that the government was not entitled to discovery
23   under Rule 16 is not contrary to law.”). Even if Rule 16 did apply, Mr. Smith is not
24   relying on the duffel-bag documents in connection with the Government’s motion here,
25   rendering Rule 16 inapposite. See Smith’s Opp’n to the Gov’t’s Mot.; O’Neal Decl.
26   ¶ 4; Fed. R. Crim. P. 16(b)(1)(A)(ii) (production of documents is required only if “the
27   defendant intends to use the item in the defendant’s case-in-chief at trial”). Second,
28
                                     1
        MR. SMITH’S RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL BRIEF
     Case 2:19-cr-00414-CAS Document 47 Filed 07/21/21 Page 3 of 4 Page ID #:483




 1   Rule 32.1, which applies to revocation proceedings, allocates no authority to the
 2   Government to discover anything from the defendant. See Fed. R. Crim. P. 32.1; see
 3   also Mitchell, 2009 WL 4114378, at *1 (affirming magistrate judge’s determination
 4   that there are no reciprocal production obligations under Rule 32.1).
 5         The Government’s request should be denied.
 6
 7                                          Respectfully submitted,
 8                                          CUAUHTEMOC ORTEGA
                                            Federal Public Defender
 9
                                            ADAM OLIN
10                                          Deputy Federal Public Defender
11
12         DATED: July 21, 2021
13                                          JOHN RUPERT O’NEAL
                                            Public Interest Fellow at FPD
14                                          Attorney for Demetrius Smith
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     2
        MR. SMITH’S RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL BRIEF
     Case 2:19-cr-00414-CAS Document 47 Filed 07/21/21 Page 4 of 4 Page ID #:484



 1                       DECLARATION OF JOHN RUPERT O’NEAL
 2         I, John Rupert O’Neal, declare as follows:
 3         1.    I am a Public Interest Fellow at the Federal Public Defender’s Office in
 4   the Central District of California appointed to represent Demetrius Smith.
 5         2.    Two social workers at our office explained to me that Demetrius Smith’s
 6   mother gave them a duffel bag filled with papers. She was not sure what was in the bag
 7   but hoped there would be something helpful for Mr. Smith’s case.
 8         3.    On July 20, at 10:18 a.m., AUSA Lyndsi Allsop wrote DFPD Adam Olin
 9   and me an email demanding production of the duffel-bag documents. I had not even
10   seen the bag at this point. Pursuant to her email, Mr. Olin and I conducted a cursory
11   review of the duffel bag’s contents. That review revealed crumpled, miscellaneous
12   documents including BOP records, health records, birthday cards, airplane boarding
13   passes, and financial records, among other items.
14         4.    We are not relying on anything in the duffel bag regarding the
15   Government’s motion for a competency hearing and a psychiatric exam.
16
17         Executed on July 21, 2021       _________________________
18                                           JOHN RUPERT O’NEAL

19
20
21
22
23
24
25
26
27
28

                                     3
        MR. SMITH’S RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL BRIEF
